DeLeonardis v Hara (2016 NY Slip Op 01251)





DeLeonardis v Hara


2016 NY Slip Op 01251


Decided on February 18, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 18, 2016

Renwick, J.P., Andrias, Saxe, Richter, JJ.


283N 309080/10

[*1]Frank DeLeonardis, Plaintiff-Appellant, 
vJack Hara, et al., Defendants-Respondents.


Montgomery McCracken Walker & Rhoads LLP, New York (Charles Palella of counsel), for appellant.
Mishaan Dayon & Lieblich, New York (Matthew A. Bondy of counsel), for respondents.

Order, Supreme Court, Bronx County (Betty Owen Stinson, J.), entered October 15, 2014, which granted defendants' motion for a protective order and to quash the subpoenas served upon the nonparty accounting firms, unanimously affirmed, without costs.
In this action sounding in alter ego liability and fraudulent conveyance, the IAS Court providently exercised its discretion in determining that the documents sought through plaintiff's Second Notice for Discovery & Inspection, as well as through the nonparty subpoenas served on defendants' accountants, were not material and necessary to proving the allegations in the complaint, and were otherwise undiscoverable (Andon v 302-304 Mott St. Assoc., 94 NY2d 740, 746 [2000]; see 148 Magnolia, LLC v Merrimack Mut. Fire Ins. Co., 62 AD3d 486, 487 [1st Dept 2009]; CPLR 3101(a).
The financial records and other documents sought by plaintiff relating to nonparties have no relevance to proving the allegations in the complaint. Regardless of what these documents show, they are not relevant to whether the judgment debtor Young Girl 7, Inc., or any of the other Young Girl Entities, was the corporate alter ego of defendant Hara, or whether the defendants fraudulently transferred their assets in an effort to evade the underlying judgment.
With respect to the documents bearing some relevance to the complaint's allegations — such as financial documents sought from the named defendants — these documents have already been made available to plaintiff, or were otherwise objected to by defendants in response to plaintiff's earlier requests.
Finally, the financial documents of nonparties sought through the nonparty accountant subpoenas are not only irrelevant, but are not subject to discovery on the basis of their "confidential and private nature" (Gordon v Grossman, 183
AD2d 669, 670 [1st Dept 1992]). We have considered plaintiff's remaining contentions, and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 18, 2016
CLERK